DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the filter (claim 16), the electronic interfaces of the receiver and the magazine (claim 14), and the needle valve (claim 17) must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “609” has been used to designate both a slot and a valve lever.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 204, 230.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 103, 227, 232, 306, 307, 308, 310, 312, 316, 320, 324, 328, 406, 413, 416, 419, 462, 464, 502, 506, 520, 562 , 572, 574, 576, 608, 611, 650, 652, 662, 670, 674, 750, 752, 762, 800, 802, 806, 807, 808, 810, 890, 892, 894, 896.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The disclosure is objected to because of the following informalities: The number 200 is used to refer to an apparatus and also a fill port.  Appropriate correction is required. 

Claim Objections
Claims 3 and14 are objected to because of the following informalities: With regard to claim 3, it is believed that the phrase “pressurized from” should be “pressured fluid from.” With regard to claim 14, it is believed that the phrase “mate an electronic” should be “mate with an electronic.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "said interface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-8, 10-13, 15, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Published German Patent Application No. DE102017106439b3 (Wallburg).  
Re. claim 1: Wallburg discloses an apparatus for filling and refilling a fluid reservoir (13) of a magazine (12)for a pneumatic firearm simulator from a source of pressurized fluid (52), the apparatus comprising: a receiver (60) for receiving the magazine (12); a passage (54) for conveying the pressurized fluid from the source of pressurized fluid to the fluid reservoir (13) of the magazine (12) received in said receiver (50); a vent valve (82) in fluid communication with said passage for venting the pressurized fluid from said passage (54).  
Re. claim 2: Wallburg further discloses a vent channel (104) in fluid communication with said vent valve.  
Re. claim 5: Wallburg further discloses a valve (24) in fluid communication with said passage adapted for permitting pressurized fluid to be conveyed through said passage; and, prevent pressurized fluid from being conveyed through said passage (54).  
Re. claim 6: Wallburg discloses includes means for actuating said valve (ie. pressure).  
Re. claim 7: Wallburg inherently discloses an interface (58) between the fluid reservoir (13) and said passage (54) and inherent means for sealing said interface.  
Re. claim 8: Wallburg discloses means for sealing said interface (58) includes an o-ring (112) positioned in said receiver at said interface (58).  
Re. claim 10: Wallburg discloses a block (50) such that said receiver (60) is a part of said block.  
Re. claim 11: Wallburg discloses a plurality of receivers, each of said plurality of said receivers adapted to receive a magazine, each magazine including a fluid reservoir; said passage being in fluid communication with each of said plurality of reservoirs (figures 4 and 5).  
Re. claim 12: Wallburg further discloses an interface between each of said plurality of said receivers between each said fluid reservoir and said passage (figures 4 and 5).  
Re. claim 13: Wallburg discloses wherein at least one of said plurality of receivers includes a check valve (24) at said interface.  
Re. claim 15: Wallburg discloses a magazine (12) for a pneumatic firearm simulator for simulated shooting, said magazine comprising: a fluid reservoir (13); a housing for enclosing said fluid reservoir; said housing inherently including a valve (24, figures 6 and 7) in fluid communication with said fluid reservoir (13); said valve adapted for permitting a pressurized fluid to enter said reservoir but preventing said pressurized fluid from exiting said fluid reservoir.
Re. claim 18: Wallburg discloses a method of filling and refilling a fluid reservoir (13) of a magazine (12) for a pneumatic firearm simulator (1) from a source of pressurized fluid (52), the method comprising: inserting said magazine into a receiver (60); conveying the pressurized fluid through a passage (54) from the source of pressurized fluid to the fluid reservoir (13) of the magazine (12) in said receiver (figure 2); venting the pressurized fluid from said passage via a vent valve (82) in fluid communication with said passage (54).  
Re. claim 19: Wallburg further discloses including a valve (24) in fluid communication with said passage (54) adapted for permitting pressurized fluid to be conveyed through said passage; and, prevent pressurized fluid from being conveyed through said passage, said method further including actuating said valve to either permit pressurized fluid to be conveyed through said passage or, alternatively, prevent pressurized fluid from being conveyed through said passage. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 9, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallburg.
Re. claim 3: Wallburg discloses an apparatus for filling and refilling a fluid reservoir (13) of a magazine (12)for a pneumatic firearm simulator from a source of pressurized fluid (52), the apparatus comprising: a receiver (60) for receiving the magazine (12); a passage (54) for conveying the pressurized fluid from the source of pressurized fluid to the fluid reservoir (13) of the magazine (12) received in said receiver (50); a vent valve (82) in fluid communication with said passage for venting the pressurized fluid from said passage (54). And, Wallburg discloses a vent channel (104) in fluid communication with said vent valve. However, Wallburg does not particularly disclose a three-way valve. It would have been obvious to one or ordinary skill in the art to provide Wallburg’s apparatus with a three-way valve so as to better control the flow of pressurized fluid, as desired. 
Re. claim 4: Wallburg discloses wherein means actuating valves can be provided by fluidic pressure, for example. 
Re. claim 9: Wallburg does not particularly disclose a wiper positioned in said receiver adapted for removing debris from said magazine. However, this would have been an obvious addition to Wallburg’s receiver in order to provide a better sealing surface at the interface. 
Re. claim 14: Wallburg does not particularly disclose an electronic interface adapted to mate an electronic interface on said magazine. However, electronic control and their attendant interfaces would have been obvious to a person having ordinary skill in the art.  
Re. claim 16: Wallburg discloses the claimed invention except for a filter adapted to filter said pressurized fluid permitted to enter said reservoir. It would have been obvious to one of ordinary skill in the art to provide filtering where needed or necessary.  
Re. claim 17: Wallburg does not particularly disclose a needle valve. However, the particular type of valve used would have been a matter of mechanical choice to an ordinary skill in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) U.S. Patent No. 4,877,065 (Lamboy et al.), which discloses a decanting device. 
2.) U.S. Patent No. 5,092,750 (Leroy et al.), which discloses a device for compression and storage of air. 
3.) U.S. Patent No. 5,343,904 (Kaeser), which discloses a pressurizing device. 
4.) U.S. Patent No. 5,462,099 (Demarest et al.), which discloses a system for pressurizing dispensing containers.  
5.) U.S. Patent No. 5,845,682 (Hayao), which discloses an apparatus for refilling a cartridge. 
6.) U.S. Patent No. 7,708,035 (Windmiller), which discloses a bottle charging system. 
7.) U.S. Patent No. 7,992,599 (Iaconis et al.), which discloses a refueling station. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753